Hill, C. J.
Where one seeks a writ of certiorari to review and correct a judgment of a municipal court in this State, he must file with the clerk of the municipal court, or, if there he no clerk, with the judge thereof, a hond payable to the municipality under which the court exists, to be approved by the clerk or the judge, conditioned for the personal appearance of the defendant to abide the final order, judgment, or sentence of the municipal court, or of the superior court, in the case, unless such defendant be unable from his poverty to give the bond, in which case he shall file a proper affidavit in forma pauperis. The filing of the bond or the pauper affidavit is a condition precedent to obtaining the writ, of certiorari; and the filing of the bond with the approval of the clerk or the judge, or the making of the pauper affidavit, must. affirmatively appear in the application for the writ. Neither in the petition for the-writ of certiorari nor in the hill of exceptions does it appear that either the bond or the pauper affidavit as required was filed; and the judg-, ment of the superior court denying the writ must be affirmed. Acts, 1902, p. 105; McDonald v. Ludowici, 3 Ga. App. 654 (60 S. E. 337); Johns v. Tifton, 122 Ga. 734 (50 S. E. 941).

Judgment affirmed.